Citation Nr: 1500178	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  08-27 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for histoplasmosis of the right lung.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active duty from February 1959 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  During the appeal, the Veteran moved, and jurisdiction has been transferred to the RO in Milwaukee, Wisconsin.

In July 2010, the Veteran presented testimony before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In February 2014, the Board dismissed the issue of a compensable evaluation for inactive tuberculosis of the lymph nodes, right mediastinal and remanded the issue currently on appeal for additional development.

The Veteran submitted a November 2014 statement following the most recent adjudication by the agency of original jurisdiction (AOJ) in October 2014.  The Board finds that the statement is essentially redundant of evidence previously considered as explained in greater detail below.  38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's histoplasmosis of the right lung is manifested by intermittent dyspnea, non-productive coughing, and hoarseness.


CONCLUSION OF LAW

The criteria for a compensable rating for histoplasmosis of the right lung are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.97, Diagnostic Code 6834 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

For increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters dated in May 2006, February 2007, and June 2008 apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The February 2007 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2008 letter notified the Veteran about the specific rating criteria used to adjudicate his claim.  Although the February 2007 and June 2008 letters were not received prior to the initial October 2006 RO adjudication, the Veteran had an opportunity to submit information and evidence in light of this notice prior to the multiple subsequent adjudications by the RO/AOJ with the most recent in October 2014.  This course of corrective action satisfies VA's notice requirements. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  A remand for additional notification about how to substantiate the claim is not necessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  He also had May 2006, August 2008, and April 2014 VA pulmonary examinations to assess the severity of his service-connected for histoplasmosis of the right lung.  Since the most recent examination, the Veteran reported receiving a handicap parking sticker due to his service-connected lung disability in November 2014.  His report implies an increase in disability since April 2014.  Notably, the Veteran is clinically assessed as having non-service connected COPD, among other medical conditions.  He does not identify the clinician or medical facility issuing the handicap parking pass.  Without identified clinical evidence showing why the handicap parking pass was issued, the Board does not consider the Veteran's November 2014 report probative to show a material increase in disability.  A remand for an additional examination is not necessary.  

The Veteran's representative objected to the May 2006 and August 2008 VA examination reports.  She believed the May 2006 examiner should have opined on whether dyspnea and cough symptoms were related to his service-connected disability instead of concluding they were related to a generally listed diagnosis of chronic obstructive pulmonary disorder (COPD).  She also requested that the August 2008 PFT report be obtained.  

In response to the representative's objections, the August 2008 PFT report is currently of record.  Moreover, as detailed below, the Board is considering the Veteran's dyspnea and cough symptoms as part of the service-connected disability picture.  Regardless, an updated VA examination and clinical records have been obtained.  Furthermore, as explained in greater detail below, the weight of the evidence is against the Veteran having active histoplasmosis or any clinically significant pulmonary symptoms that could possibly be attributed to the service-connected disability.  The representative's objections do not warrant additional development in light of the current record.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the July 2010 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Based in part upon his hearing testimony, VA obtained updated VA treatment records and furnished an updated VA pulmonary examination.  The duties imposed by Bryant were thereby met.

The record reflects substantial compliance with the February 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained updated VA outpatient records through May 2014 from the VA Medical Center (VAMC) in Milwaukee, provided an April 2014 VA pulmonary examination, and readjudicated the claim in October 2014.
Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected histoplasmosis is evaluated under Diagnostic Code (DC) 6834 for Mycotic Lung Disease.  38 C.F.R. § 4.97, DC 6834.  The section of the Rating Schedule for evaluating the respiratory system provides that respiratory disorders rated under DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation if the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96(a) (2014). 

Under the rating criteria for a mycotic lung disease, a 100 percent rating is warranted for chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.  A 50 percent rating is warranted for chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  A 30 percent rating is warranted for chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough.  A noncompensable rating is to be assigned for healed and inactive mycotic lesions that are asymptomatic.  See 38 C.F.R. § 4.97, DCs 6834-9 (2014).

October 2005 VA primary care provider (PCP) records show that the Veteran complained about hand numbness, but was doing well overall.  He denied any cardio-pulmonary symptoms.  He reported smoking a cigar four times per week.  Lungs were clear to auscultation bilaterally.  No additional relevant findings were recorded.

In his March 2006 claim, the Veteran asserted that the noncompensable rating was made in error and requested an increased rating.  

May 2006 VA pulmonary examination shows that the examiner did not have the claims folder, but recited the basic history for the claim.  He noted that the Veteran reported an occasional cough and dyspnea with cold weather.  He denied any active pulmonary type treatment.  Clinical examination showed the lungs clear to auscultation bilaterally without wheezing.  Diagnostic testing showed findings of hyperinflated lung, fibrotic scarring in the right upper lobe, normal heart size, and clear costophrenic angles.  The examiner diagnosed tuberculosis of the lymph nodes, right mediastinal (inactive) and histoplasmosis of the right lung.  He reported that the Veteran was left with residual scarring right lobe and occasional cough/ dyspnea.  The examiner later reviewed the pulmonary function test (PFT) test results.  He concluded that it showed essentially normal spirometry and lung volumes with borderline defect in gas diffusion.  

In June 2006, the Veteran reported that the he had breathing problems in cold and also in humid air.  Such symptoms had been present for 43 years.  
August 2006 VA pre-operation evaluation reflects that the Veteran reported occasionally smoking cigars.  He denied having a cough.  Pulmonary examination was listed as normal.   

In his December 2006 notice of disagreement, the Veteran reported that his dyspnea was increasing.  He requested another examination. 

April 2007 VA PCP notes reflect that the Veteran experienced dyspnea with cold or humid weather.  He denied any other breathing problems.  Review of systems was negative for dyspnea.   

February 2008 VA PCP notes reflect that the Veteran was moving to Wisconsin and transferring VA care.  He did not have any complaints.  His history was notable for tobacco use disorder and history of tuberculosis, both noted in February 2002.  Chest pain or shortness of breath was denied.  Clinical examination showed lung clear bilaterally without rales-rhonchi, or wheezing without murmur.  No pertinent diagnosis was listed.

April 2008 VA PCP intake records reflect that the Veteran transferred care from the VAMC Hines to VAMC Milwaukee.  The Veteran reported having stable health.  He continued to smoke cigars four times per week.  Review of systems includes negative pulmonary findings.  Clinical examination of the chest showed no dullness to percussion, rales, or wheezes.  No pertinent diagnosis was listed.  

In June 2008, the Veteran's daughter reported that she had observed the Veteran having increased breathing difficulties, particularly in cold and also in humid weather.  The Veteran currently lived with her and she believed his breathing problems had become worse.  

August 2008 PFT report reflects that spirometery and flow volume loop were normal.  Lung volumes and diffusion capacity were normal.

April 2009 VA PCP records show that the Veteran reported being in good health.  As relevant, he stated he experienced a dyspnea episode while walking with a friend.  He used his friend's inhaler, which provided good relief.  He wanted one for himself.  He continued to smoke cigars without any intention of quitting.  A history of chronic obstructive respiratory disorder (COPD) was noted.  Clinical examination showed lungs clear to auscultation bilaterally.  The examiner noted tobacco use and COPD for which an inhaler trial was given.  

In April 2009, the Veteran reported that he had been prescribed an inhaler for his breathing problems.  

In October 2009, the Veteran denied smoking.  

April 2010 VA PCP records reflect that the Veteran continued to describe himself as being in good health.  He continued to smoke cigars, but he stated that he had only one in three months.  Review of systems was negative for cardiopulmonary complaints, dyspnea, chest pain or tightness.  Medical history was notable for tuberculosis, mild COPD, and tobacco use.  Clinical examination showed lungs to be clear to auscultation bilaterally.  The examiner assessed tobacco use disorder and encouraged the Veteran to quit.  COPD was also listed as stable.  

June 2010 chest X-rays (taken as part of a preoperative evaluation) showed no acute chest disease and slightly poor inspiration.  In the June 2010 pre-operative findings, the clinician listed tobacco use and COPD, stable and asymptomatic.  The Veteran was advised to use his inhaler and cease tobacco use.  

The Veteran had a July 2010 Board hearing.  His representative contended that the currently assigned DC 6834 includes inactive mycotic lesions causing symptoms, such as productive cough or dyspnea.  She also asserted that the diagnostic criteria for restrictive lung disease should apply since a portion of the Veteran's lung was removed during service.  She believed the diffusing capacity (DLCO) score of 77 from the May 2006 PFT warranted a 10 percent rating.  The Veteran clarified that he did not smoke cigarettes.  He acknowledged occasionally smoking cigars, but denied inhaling fumes.  He reported that he currently had dyspnea in cold and hot/humid weather.  He noticed it while he was walking and recently was prescribed an inhaler for relief.  He had episodes of non-productive coughing.  He also started experiencing hoarseness.  

April 2011 VA PCP records reflect that the Veteran continued to be in good health and the recent left shoulder surgery was a success.  The clinical evaluation was substantially similar to the April 2010 PCP notes.  

February 2012 chest X-rays (again taken as part of a preoperative evaluation) listed a diagnostic impression of stable chest radiographic examination.  No active pulmonary disease was observed.  

April 2012, April 2013, and April 2014 VA PCP records are substantially similar to the April 2010 VA PCP notes.  Notably, the Veteran is listed as quitting tobacco in February 2012.  

VA reexamined the Veteran in April 2014.  The examiner reviewed the claims folder and listed diagnoses of pulmonary histoplasmosis and tuberculosis mediastinal adenitis.  The examiner reported that the histoplasmosis nodule was excised in service without recurrence.  The Veteran also had triple drug therapy for tuberculosis without recurrence.  The examiner stated that the Veteran was not under any corticosteroid, inhaled medication, oral bronchodilator, antibiotic, or outpatient oxygen therapy treatment.  He reported that the Veteran does not have any clinical symptoms related to the above diagnoses.  The current chest X-rays were normal without any evidence for pulmonary histoplasmosis.  He recited the August 2008 PFT results.  He remarked that he reviewed the claims folder, but could not find clinical evidence of residuals of pulmonary histoplasmosis.  He indicated that the 2008 PFT test results would not be expected to change based upon the normal chest X-ray and absence of histoplasmosis recurrence.  

In November 2014, the Veteran reported that he received a handicap parking pass due to service-connected histoplasmosis.  

The Veteran contends that he currently has residual symptoms of service-connected histoplasmosis that warrant a compensable rating.  As explained below, the Board finds the preponderance of the evidence to weigh against the claim, and it must be denied. 

The issue is whether the Veteran's reported respiratory symptoms approximate the DC 6834 criteria, which contemplates chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough.  See 38 C.F.R. § 4.97, DCs 6834-9 (2014).  As an initial matter, review of the medical evidence shows that the Veteran was not treated or suspected to have histoplasmosis at any time during the claims period.  (See VA PCP notes from October 2005 to April 2014).  VA examination reports from August 2008 and April 2014 similarly show that the Veteran does not currently have histoplasmosis.  Notably, the May 2006 VA examiner listed a diagnosis of histoplasmosis with residual symptoms of dyspnea and coughing.  He did not identify any pulmonary symptoms upon clinical examination, but rather relied on the Veteran's self-report of dyspnea and coughing.  Based upon the May 2006 VA examination report, the Board will consider the subjective reports about dyspnea and coughing to be histoplasmosis residuals.     

The Veteran reports intermittent dyspnea, cough, and hoarseness as symptoms and submitted a statement from his daughter to such effect.  Both individuals are competent to report these readily observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The issue is whether the reported symptoms are of a severity to warrant a compensable rating.  See 38 C.F.R. § 4.97, DCs 6834-9 (2014).  He does not report any blood with his cough.  At the July 2010 hearing, he denied ever having a productive cough.  Most of his reports indicate that the dyspnea and coughing symptoms are of an intermittent, rather than chronic nature.  
Moreover, the Veteran has received VA treatment on a regular basis, and aside from one instance in April 2009, he has not identified any respiratory disorder as a complaint.  (See VA PCP notes from October 2005 to April 2014).  Notably, multiple review of systems explicitly stated that dyspnea was not present.  It is reasonable to infer from the numerous VA treatment records that the Veteran's respiratory symptoms are not of clinical significance or otherwise nominal.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  Although he has recently reported receiving a disability parking permit due to his service-connected disability, he has not identified any recent pulmonary treatment or submitted any medical report corroborating his new assertion.

For the above stated reasons, the evidence weighs against finding that the Veteran's subjective respiratory symptoms are of a severity to approximate the DC 6834 compensable rating criteria.  (See VA PCP notes from October 2005 to April 2014; VA examination reports from May 2006, August 2008, and April 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, DCs 6834-9 (2014).  The appeal for a compensable rating for service-connected histoplasmosis is therefore denied.  Id.

The Board notes the representative's assertion that the diagnostic criteria for restrictive lung disease should also be addressed.  38 C.F.R. § 4.97, DCs 6840 to 6845.  In this case, however, the Veteran is specifically service-connected for histoplasmosis of the lung.  The rating schedule explicitly lists histoplasmosis as a mycotic lung disease under Diagnostic Code 6834, and mycotic lung disease is not rated based on PFTs.  38 C.F.R. § 4.97, compare DC 6834 to DCs 6840 to 6845.  Given the listing of histoplasmosis in the rating schedule, the Board is without authority to consider an alternative rating under the restrictive lung disease diagnostic criteria.  38 C.F.R. § 4.20.

Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected histoplasmosis to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include intermittent dyspnea, coughing, and hoarseness.  The degree of disability exhibited for these disabilities is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not suggest that the Veteran asserts that he is unemployable to due to his reported histoplasmosis symptoms.  He does not otherwise affirmatively assert that his service-connected disabilities preclude gainful employment consistent with his education and occupational experiences.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for service-connected histoplasmosis is denied.  



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


